 GOLDEN LADLE521A. E. Alexander,R. R. Silver,D. Jacknow, a Co-Partnership d/b/a Golden Ladle and Susan Mc-Swiggen and Shirley Alderman and Hotel and Res-taurant Employees'and Bartenders'InternationalUnion,AFL-CIO.Cases7-CA-10342(l),7-CA-10342(2), and 7-CA-10480July 25, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS ANDKENNEDYbe deemed to be admitted to be true. The Board onMay 19, 1975, issued an order transferring the pro-ceeding to the Board and notice to show cause whythe General Counsel's motion for summary judgmentshould not be granted. Respondent did not file a re-sponse to the Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTOn January 2, 1974, the National Labor RelationsBoard, in the absence of exceptions, issued an orderin the above-captioned proceeding in which it adopt-ed the Decision of an Administrative Law Judge di-recting,inter alia,that Respondent make whole em-ployees Susan McSwiggen, Lorraine Halasinski, andShirley Alderman for any loss of pay they may havesuffered as a result of Respondent's discriminationagainst them. Thereafter, on September 19, 1974, theUnited States Court of Appeals for the Sixth Circuitentered its decree enforcing in full the backpay pro-visions of the Board's order. A controversy havingarisen over the amount of backpay due under theterms of the Board's order as enforced by the court,the Regional Director for Region 7, on January 7,1975, issued and duly served on the Respondent byregistered mail a backpay specification and notice ofhearing setting forth the amount due the discrimina-tees under the Board's order and notifying Respon-dent that it must file a timely answer which mustcomply with the Board's Rules and Regulations. Re-spondent did not file an answer to the backpay spec-ification.Thereafter, the Regional Director on March 19,1975, approved a stipulation entered into by the par-tieswhich provided,inter alia,for the payment ofspecified sums of backpay to each of the discrimina-tees within 15 days, the waiver of an answer to thebackpay specification, and the filing of a motion forsummary judgment, which the Respondent agreednot to oppose, if backpay were not paid within 15days from the date of the Regional Director's ap-proval of the stipulation. Despite requests upon Re-spondent to do so, the agreed-upon amounts of back-pay had not been paid as of May 5, 1975, and thefailure to do so has not been explained.Accordingly, on May 8, 1975, counsel for the Gen-eral Counsel filed a motion for summary judgmentbased on Respondent's failure to pay the backpayagreed upon in the settlement and asked the Board tofind that the allegations of the backpay specificationSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a)The respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto ... .(c) If the respondent fails to file any answerto the specification within the time prescribedby this section, the Board may, either with orwithout taking evidence in support of the allega-tions of the specification and without notice tothe respondent, find the specification to be trueand enter such order as may be appropriateThe backpay specification, issued and served ontheRespondent on January 7, 1975, specificallystates that the Respondent shall, within 15 days fromthe date of the specification, file an answer to thespecification with the Regional Director for Region7 and that, if the answer fails to deny the allegationsof the specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and the Respon-dent shall be precluded from introducing any evi-dence controverting them. Respondent has neitherfiled an answer to the specification nor adequatelyexplained its failure to do so. Further, according tothe uncontroverted copy of the stipulation attachedto the motion for summary judgment, the Respon-dent, as a part of the backpay settlement, waived thefiling of an answer to the specification and agreednot to oppose the motion for summary judgment if itfailed, as it did, to make the payments as required bythe stipulation. In all these circumstances therefore,the allegations of the specification must be deemedadmitted as true and the Board so finds.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that the 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDnet backpay due each of the discriminatees,ShirleyAlderman, Susan McSwiggen,and Lorraine Halasin-ski is as stated in the computations of the specifica-tion,and orders that payment thereof be made by theRespondent to each discriminatee.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that the Respondent,A. E. Alexander,R. R. Silver,D. Jacknow, a co-partnership d/b/a Golden Ladle,Muskegon,Michi-gan, its officers,agents, successors,and assigns, shallmake whole each of the discriminatees, Shirley Ald-erman,Susan McSwiggen,and Lorraine Halasinski,by payment to them of the amounts set forth adja-cent to their names below,plus interest accrued atthe rate of 6 percent per annum to be computed inthemanner specified inIsisPlumbing and HeatingCo., 138 NLRB 716 (1962), until payment of allbackpay due, less tax withholdings required by Fed-eral and state laws:Shirley Alderman$2,898.53Susan McSwiggen621.70Lorraine Halasinski1,269.82